FILED
                             NOT FOR PUBLICATION
                                                                            APR 15 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JIANFENG CHEN,                                   No. 13-72976

               Petitioner,                       Agency No. A088-702-082

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 13, 2016**
                               San Francisco, California

Before:        SCHROEDER, KOZINSKI and TROTT, Circuit Judges.


      1. The Board of Immigration Appeals (BIA) and the Immigration Judge (IJ)

found Chen not credible after noting inconsistencies in the record, Chen’s evolving

and embellished claims, and her failure to corroborate her claims.

          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                  page 2
      Chen contradicted her own statements as to whether her father had told her

that he didn’t receive a package containing Bibles. Chen also exaggerated the

story of her father’s interrogation during her oral testimony. Chen’s declaration

indicated that her father spontaneously lost consciousness and went into a coma

while in custody. But, during cross-examination, Chen embellished this story by

adding that her father was beaten, kicked and electrocuted. Chen also failed to

introduce any evidence corroborating the police torture of her father, such as

medical records or testimony from Chen’s mother or her father’s co-parishioners.

      Chen testified that, after she completed the asylum application, her mother

informed her that the police came to their house threatening to punish Chen

severely if she didn’t report to the local police. But Chen didn’t mention this

police visit to the asylum officer who interviewed her, when she was asked in court

if she had any changes to make to her application, or during direct examination.

Instead, she first mentioned this development a year after its alleged occurrence.

      Because substantial evidence supports the adverse credibility finding, we

deny Chen’s petition to review her asylum and withholding of removal claims. See

Jin v. Holder, 748 F.3d 959, 966–67 (9th Cir. 2014).
                                                                                  page 3
      2. An adverse credibility finding does not necessarily preclude a finding of

relief under CAT. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir. 2001).

Chen, however, failed to produce any evidence to make a showing that it was

“more likely than not that . . . she would be tortured if removed.” Shrestha v.

Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (internal quotation marks omitted).

Moreover, Chen admitted that her mother and siblings had never suffered any

incidents in China for practicing their faith. Thus, substantial evidence supports

the IJ’s denial of Chen’s CAT claim. See id.


      PETITION DENIED.